Citation Nr: 1203147	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, amputation of distal tip, left index finger (nondominant), currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for tender scars and residuals of skin graft of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1960 to December 1963.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In September 2008, the Veteran and his son testified before a RO Decision Review Officer in Chicago, Illinois.  A transcript of that hearing is of record.

The accredited representative, in the December 2011 informal hearing presentation, requested a Board remand based on the allegation that that the RO did not consider the rating code for scars in effect from October 23, 2008.  The Board finds that a remand is not warranted.  The December 2008 Statement of the Case, in the section titled "Pertinent Laws", lists the rating criteria in effect prior to October 2008 and from October 2008.  In addition, in the section titled "Reasons and Bases", the RO clearly states that there is no evidence of three or four scars that are unstable or painful which would entitle the Veteran to a higher evaluation.  Thus, the evidence reflects that the RO did consider the rating criteria in effect from October 23, 2008.

The issue of whether there is clear and unmistakable error in a May 6, 1970 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected residuals, amputation of distal tip, left index finger (nondominant), have been manifested by complaints of pain, sensitivity, and limitation of motion/function.

2.  The Veteran has normal range of motion of the left hand index finger at the interphalangeal joint and metacarpophalangeal joint, with no weakness of finger abduction, adduction, or extension. 

3.  Throughout the rating period on appeal, the Veteran's service-connected tender scars and residuals of skin graft of the left hand have been manifested by complaints of pain, sensitivity, and loss of use; objectively, the Veteran has two scars less than six squares inches in size, which are stable, tender, and do not cause limitation of motion. 

4.  The objective clinical evidence of record is more probative than the lay statements.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for residuals, amputation of distal tip, left index finger (nondominant), have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5153 (2011); 38 C.F.R. §  4,124a, Diagnostic Code 8515 (2011).

2.  Throughout the rating period on appeal, the criteria for an evaluation in excess of 10 percent for tender scars and residuals of skin graft, left hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7801-7805 (as in effect prior to, and from, October 23, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his tender scars and residuals of skin graft.  Because the October 2006 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  His filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The December 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for rating scars under the rating criteria in effect prior to October 2008 and the rating criteria in effect after October 2008.  (38 C.F.R. §§ 4.114, DC 7804).  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Veteran is also appealing his denial of an increased rating for residuals, amputation of distal tip of the left index finger.  In VA correspondence to the Veteran dated in November 2005, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was defective in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in correspondence dated in March 2006.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication and the claim was readjudicated.  The appellant has been provided with every opportunity to submit evidence and argument in support of the claim, and to respond to VA notices.  

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical examination and treatment records, and the statements of the Veteran and his son in support of the Veteran's claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in March 2006 and October 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate as they are predicated on examinations of the Veteran, detailed clinical findings, to include measurements of the scars, findings with regard to the Veteran's limitations of motion, and an interview with the Veteran regarding his complaints.  The examination reports provide findings for consideration in rating the disabilities.  Although the Veteran's claims folder was noted as not provided for review at the time of the October 2008 VA examination, the examiner considered the Veteran's reported medical history which was consistent with that contained in the claims file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection for scars, residuals of a skin graft, of the left hand, and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505   (2007). 


Rating Scars

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008. See 73 Fed. Reg. 54712 (September 23, 2008).  The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

DC 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating. 38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118.

DC 7805 provides that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118.

Rating Amputation of nondominant digit

DC 5153 provides a 20 percent evaluation for amputation of the index finger (minor) with metacarpal resection (more than one-half the bone lost) or without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A 10 percent evaluation is warranted for an amputation through the middle phalanx or at distal joint.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Scars

The Veteran is service-connected for tender scars and residuals of skin graft of the left hand, evaluated as 10 percent disabling effective from September 2005.  The Veteran avers that he is entitled to a higher evaluation.  

A March 2006 VA examination report reflects that the Veteran had a pedicle graft originating from the base of the palmar aspect of the left thumb to the tip of the left forefinger.  The examiner noted that this area had left the Veteran with two scars on the volar aspect of the base of the thumb.  One scar was vertically oriented and measured 3.5 cm.  Another was more lateral to that and was slightly curved and measured 2 cm.  The area was nontender.  These scars were well-healed and similar to surrounding tissue.  There was no adherence to underlying tissue.  There was no atrophy, ulceration, or breakdown of the skin, elevation or depression of the surface, or underlying soft tissue damage.  There was no inflammation, edema, or keloid formation.  There was no induration or inflexibility of skin near the scar, limitation, or movement due to the scar.  Range of motion and thumb appeared to be normal.  

The Board notes that the March 2006 VA examination report also reflects that the Veteran had a very faint and difficult to see scar on the ulnar border of the hand about mid palm which measured approximately 2 cm.  The Veteran stated that this was not due to the same incident involving the Veteran's service connected skin graft and the Veteran is not service connected for this ulnar scar. 

An October 2008 VA examination report reflects a scar on the finger tip of the left index finger.  The Veteran was noted to be right-handed.  The examiner noted that it was oval and 2.5 x 2.0 cm, hypopigmented, and very tender.  The scar was described as deep with loss of part of the finger tip.  There was a normal surface texture, without atrophy or scaling.  There was no irregularity in the features of the scar.  The scar was stable with no ulceration or breakdown.  It was not elevated or depressed.  There was no inflammation, edema, or keloid formation.  

There was another scar at the base of the left thumb from the flap donor site.  It was described as a 7.5 cm linear white U shaped scar.  The proximal portion was slightly elevated and firm on palpation.  The central area was sensitive to pressure.  The scar was superficial with normal texture, without atrophy or scaling.  There was no adherence to deeper structures.  It was stable with no ulceration and no breakdown.  It was not depressed.  There was no underlying tissue loss or restriction of movement.  There was no inflammation, edema, or keloid formation.  There was no gross distortion or asymmetry of features.  There was no limitation of motion or inflexibility.  

Based on the forgoing, the Board finds that an initial rating in excess of 10 percent is not warranted at any time during the rating period on appeal.  In order to warrant a rating in excess of 10 percent under the rating code in effect prior to October 23, 2008, the evidence would have to reflect that the Veteran has a scar with an area, or areas, exceeding 12 square inches (77 sq. cm.) (DC 7801)  The evidence, as noted above, is against such a finding. 

In order to warrant a rating in excess of 10 percent under the rating code in effect from October 23, 2008, the evidence would have to reflect that the Veteran has scars with an area or areas exceeding 12 square inches, or that he has at least three or four scars that are unstable or painful (DC 7804).  The evidence, as noted above, is against such a finding. 

The Board has also considered whether the Veteran's scars should be rated under a diagnostic code based on limitation of function/motion (DC 7805), but finds that they should not.  Both of the above noted VA examination reports were against a finding that the Veteran had limitation of motion due to the scars.  In addition, in a private medical report dated in September 2008, Dr. B.B. noted that the Veteran was able to flex his finger.  There was no weakness of finger abduction, adduction, or extension.  The Board acknowledges the Veteran's contentions that he has limitation of motion of the left index finger; however, there is no competent clinical evidence that this is related to the Veteran's scars.  In addition, as noted in the opinion below, the Veteran is provided with an evaluation of 10 percent under DC 8515 due to limitation of function for residuals of amputation of the distal tip of the left index finger.  The Board finds that any additional evaluation would be impermissible pyramiding.  See  38 C.F.R. § 4.14 (2010).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski,  1 Vet. App. 49, 54-56 (1990).

Amputation

The Veteran was initially service connected for residuals of amputation of the distal tip of the left index finger, evaluated as noncompensable, effective from October 1969.  In September 2005, the Veteran filed a claim for an increased evaluation.  As the Veteran's claim was received by VA on September 13, 2005, the rating period on appeal is from September 12, 2004, one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects that there was in increase within that year.  38 C.F.R. § 3.400(o)(2) (2011).  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of the disability is for consideration in rating a disability.  During the pendency of this appeal, a November 2008 RO Decision Review Officer decision granted a 10 percent evaluation, under DC 8515, effective from September 13, 2005, the date of VA receipt of his claim for an increased evaluation.

The Veteran is right handed (See October 2008 VA examination report) as determined by writing with his right hand.  Therefore, his service-connected left hand is his nondominant hand for rating purposes.  

A March 2006 VA examination report reflects that the Veterans left forefinger is very slightly shortened compared to the right.  The examiner noted that "[t]he very tip of the finger below the nail is hypersensitive to pressure and as a result, the patient lets his nail grow very long to provide protection from this discomfort.  The long nail prevents him from fully utilizing the tip of the finger and picking up small objects, and thus his left forefinger is less functional in terms of apposition to the thumb than it normally would be.  In addition, the patient is not able to fully oppose the forefinger to the palm.  He has a baseline flexion deformity at the DIP joint of approximately 10-20 degrees.  He can fully extend the finger at this joint but only with a great effort and his neutral position is in a degree of flexion.  His overall grip strength has not been impaired, although the forefinger does not fully take part in the grip.  Sensation in the involved digit is intact with the exception of the tip, which is hypersensitive."  An x-ray showed a deformity of the tuft of the second finger distal phalanx compatible with old trauma.  The tiny punctuate densities adjacent to the distal tuft of the fifth feigner distal phalanx may also be related to old trauma. 

The Veteran testified at the September 2008 DRO hearing that when he tries to grab something, his finger hurts.  He also stated that he cannot grab anything.  He testified that he cannot cut the nail until it gets longer or it hurts.  

The Veteran's son testified at the September 2008 DRO hearing that when his father tries to hold anything the finger shakes so bad that he cannot hold anything.  He opined that the Veteran had nerve damage.  

September 2008 correspondence from a private physician, Dr. B.B., reflects that upon examination, the Veteran tended to flex the third, fourth and fifth digits, and left the index finger extended; however, when testing the index finger separately, he was able to flex that finger.  There was no weakness of finger abduction, adduction, or extension.  Sensory examination revealed a small area of decrease to pin sensation a the tip of the left index finger more noticeable towards the radial aspect than the ulnar aspect of that index finger.  There was also hypersensitivity to light touch in that fingertip area.  Vibratory sensation at the distal interphalangeal joint was normal an symmetric and the same in all fingers.  The assessment was "residual numbness and hypersensitivity at the tip of the finger suggestive of distal interdigital neuropathy."

An October 2008 VA examination report reflects that, upon examination, the nail of the left index finger was overgrown.  There was no deformity or swelling of the finger.  The fingertip was tender to percussion.  Sensation was preserved to light touch of the fingertip, but two point discrimination was decreased.  Range of motion of the distal interphalangeal joint (DIP) was zero to 70 degrees, of the proximal interphalangeal joint (PIP) was zero to 100 degrees, and of the metacarpophalangeal joint (MCP) was zero to 90 degrees.  Measurements reflected passive range of motion.  Active motion was inconsistent and it was "not clear if veteran was putting forth a maximum effort.  Veteran reported pain at various inconsistent arcs of both passive and active motion."  Flexor digitorum profundus, flexor digitorum sublimis, and grip strength were 4+/5.  Extensor mechanism and intrinsics were 5/5.  The Veteran was able to approximate index fingertip to within two centimeters of the median palmar crease.  He was able to grasp small and large objects but tended to bypass the index finger.  The Veteran performed three repetitions of maximum active left index finger flexion.  When performed slowly, he did not report pain.  Weakness was not a significant factor.  Incoordination and lack of endurance were not factors.  The examiner noted there was no evidence of a complex regional pain syndrome.  There was no appreciable loss of finger length.  The examiner noted that the "pain [the] veteran expressed on physical examination was inconsistent and is difficult to explain.  This may be related to low-grade degenerative arthritis which is not confined to the index finger.  This degenerative arthritic condition is unrelated to the left fingertip injury.  Low-grade thumb CMC arthroris is unrelated to the index finger amputation or surgical treatment (thenor flap)."  

The examiner also noted that the Veteran did not experience flare-ups.  He further noted that the mild decrease in grip strength can be attributed to the Veteran "not using index finger to full capacity."  The examiner had no good explanation for minor weakness of flexor digitorum profundus or flexor digitorum sublimis.  The examiner further noted that from the nature of the injury "there is no reason to suspect there is any tendon involvement accepting remote possibility of flexor tender adhesions secondary to lack of use which could account for disparity of active versus passive joint motion.  At the time of this evaluation active motion of the index finger joints cannot be provided in a reliable manner." 

The Board finds that a rating in excess of 10 percent is not warranted under DC 5153.  A 20 percent evaluation would be warranted for amputation with metacarpal resection (more than one-half the bone lost) or without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  The evidence is against a finding of such amputation. 

The Board has considered whether there is any other applicable DC which would provide the Veteran with a higher evaluation and finds that there is not.  The VA examination reports reflect that the Veteran has some limitation of motion, although the Veteran is not consistent with this.  The March 2006 VA examination report reflects that the Veteran is not able to fully oppose the forefinger to the palm.  Dr. B.B. reported that the Veteran tended to leave his index finger extended, but was able to flex it when it was tested separately.  The October 2008 VA examination report reflects that passive range of motion of the DIP was to 70 degrees, of the PIP was 100 degrees (normal), of the MCP was to 90 degrees (normal).  Active motion was inconsistent and it was "not clear if veteran was putting forth a maximum effort.  The Veteran did not report pain upon repetition.  

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted under DC 8515 for the median nerve.  The competent clinical evidence or record does not reflect any more than a mild disability, even considering the factors noted in DeLuca. 

The Board has considered the statements of the Veteran and his son regarding the Veteran's symptoms, to include limitation of motion and pain.  The Veteran testified at the September 2008 DRO hearing that when he tries to grab something, his finger hurts.  He also stated that he cannot grab anything.  However, the clinical evidence of record, which the Board finds more probative, reflects only mild grip strength problems (i.e. 4+/5).

The Veteran's son testified at the September 2008 DRO hearing that when his father tries to hold anything the finger shakes so bad that he cannot hold anything.  He opined that the Veteran had nerve damage.  

While the Veteran is competent to attest to pain and numbness, and the Veteran's son is competent to testify as to his observations, the Board finds that the objective clinical evidence is more probative as the examiners are able to distinguish between various internal body joints and nerves and how they affect the body.  As noted above, the October 2008 VA examiner noted that the "pain [the] veteran expressed on physical examination was inconsistent and is difficult to explain.  This may be related to low-grade degenerative arthritis which is not confined to the index finger.  This degenerative arthritic condition is unrelated to the left fingertip injury.  Low-grade thumb CMC arthroris is unrelated to the index finger amputation or surgical treatment."  

The Veteran and his son have not been shown to have the medical training or expertise necessary to render a competent opinion distinguishing the symptoms of arthritis/arthrosis and the symptoms related to the Veteran's service connected disability.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski,  1 Vet. App. 49, 54-56 (1990). 

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to his service-connected disabilities.  The Board notes that the Veteran contends that he is losing feeling in his hand and use of his hand; however, the rating criteria of DC 8515 adequately considers limited range of function of the hand.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Entitlement to an increased evaluation for residuals, amputation of distal tip, left index finger (nondominant), currently evaluated as 10 percent disabling, is denied.

Entitlement to an initial evaluation in excess of 10 percent for tender scars and residuals of skin graft of the left hand is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


